DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
Claim 22 is new. Claims 1-16, 21 and 22 are under examination.

Claim Interpretation
	Claim 1 is interpreted as a method of treating urological symptoms in a patient population that has undergone prostate surgery and developed said symptoms resulting from said surgery.

New Rejection 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 9, the phrase “such as” prior to “radical prostatectomy” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention or merely exemplary. See MPEP § 2173.05(d). Note that this rejection could be overcome by deleting the phrase “such as”. Claim 9 is interpreted broadly as requiring only prostatectomy.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The rejection of claims 1-16 and 21 under 35 U.S.C. 103 as being unpatentable over Williams (WO 2015/171417) in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945) is maintained for reasons of record and the following. In addition, claim 22 is hereby included in this rejection. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The WO document by Williams teaches the administration of SDF-1 (also known as CXCL12) via trans-lumenal (transurethral or transrectal) injection to treat urinary incontinence resulting from prostate cancer, among other causes (see abstract; p. 3, lines 16-22; p. 8, lines17-22; also claims 1, 2 and 8). Treatment of males is explicitly contemplated (see claim 8). Human SDF-1 is contemplated (see p. 5, lines 10-13). Williams discusses pharmaceutical formulations (carriers) at pages 7-8 under “Pharmaceutical formulations”). Localized and transurethral injections are discussed at p. 8, lines 16-26 of Williams, and several patents are incorporated by reference in their entirety in this passage, including US Patent 5,925,629, which describes transurethral administration of agents to treat urological symptoms in males who have undergone prostate surgery.  Williams also contemplates injection “into one or more sites in the external urethral sphincter, and/or one or more sites in the internal urethral sphincter” (p. 9, lines 11-12), thus meeting the limitation of injecting at a plurality of sites in the peri-urethral space. Finally, Williams evaluates patients six months post-treatment/injury, thereby suggesting that a reasonable treatment timeframe falls within a 0-6 months window (see Figures 1A and 1B).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While the WO document by Williams teaches that the urinary incontinence may occur in a patient population with prostate cancer, it does not explicitly teach a patient population in which urinary incontinence results from prostate surgery or prostatectomy. In addition, Williams does not teach the average ages of the male subjects. Finally, Williams does not teach that prostate cancer patients who undergo prostatectomy may also develop erectile dysfunction or that the prostate surgery performed is radical prostatectomy with a vesicourethral anastomosis. These issues will be considered in turn. 
Resnick et al. teach that prostate cancer patients undergoing radical prostatectomy are more likely than those undergoing radiotherapy to experience urinary incontinence and erectile dysfunction two years after surgery (see abstract, under “Results”). The age of patients undergoing prostatectomy ranged from 59-68 years of age, thus falling within the age ranges recited in claims 6 and 7 and touching upon the age range recited in claim 8. It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Williams by treating a prostate cancer patient population having undergone prostatectomy, as taught in Resnick et al. because Resnick et al. teach that these patients are more likely to suffer from urinary incontinence (see abstract). The person of ordinary skill in the art would have been motivated to treat this prostate cancer population with CXCL12 because Williams teaches that CXCL12 improved sphincter function, and a damaged sphincter can result in urinary incontinence (see p. 3, lines 16-19; p. 10, lines 18-33 through p. 11, lines 1-5). Montorsi et al. also teach that preserving the urethral sphincter is important for preserving continence (see p. 943, left column, 1st paragraph under “4. Discussion”. Because Williams teaches that CXCL12 improved sphincter function, and said function is important for preserving continence after radical prostatectomy, the person of ordinary skill in the art could have reasonably expected success.
While Williams does not teach a patient population having undergone radical prostatectomy, Resnick et al. teach that the prostate cancer patient population undergoing this procedure is more likely to suffer from erectile dysfunction as well as urinary incontinence (see abstract under “Results”). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Williams and Resnick et al. by also applying the treatment of prostate cancer patients having undergone prostatectomy that suffer from erectile dysfunction with CXCL12 for the following reasons. First, Williams teaches that CXCL12 improved sphincter function (see p. 10, lines 18-33 through p. 11, lines 1-5) and Montorsi et al. provide a nexus between sphincter function/preservation and improvements in both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”). In addition, Montorsi et al. describe a procedure for radical prostatectomy with urethrovesical anastomosis, which is an improvement on the commonly performed procedure in prostate cancer patients (see 939-942 under “2. Material and methods”). Nevertheless, even with the improved surgical technique, patients do suffer from continence and potency problems (see abstract under “Results”).
Specifically, the person of ordinary skill in the art would have been motivated to treat a prostate cancer patient population having undergone prostatectomy that suffers from erectile dysfunction with CXCL12 because even though Montorsi et al. “describe a technique for radical prostatectomy with urethrovescial anastomosis preserving the external urethral sphincter and neurovascular bundles during open radical prostatectomy” (p. 943, left column, penultimate paragraph), some issues remain, particularly in the first six months post-operation (see abstract under “Results”). The person having ordinary skill in the art would be motivated to follow up surgery with treatment that improves sphincter function. Incidentally, since Montorsi et al. reports the issues begin to resolve at about six-months post operation (see abstract under “Results”), this provides further motivation for CXCL12 treatment up until the six-month window following the operation. Further, the person having ordinary skill in the art would have understood that “cavernous nerves join together at the level of the urethral sphincter” (see p. 943, paragraph bridging left and right columns of Montorsi and colleagues), and that improvements in sphincter function achieved with CXCL12 administration (see p. 10, lines 18-33 through p. 11, lines 1-5 of Williams) would also improve potency. Finally, the person of ordinary skill in the art could have reasonably expected success because improving sphincter function would have beneficial effects on both continence and potency.
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at pages 5-6 of the REmarkds filed 03/24/2022 that the Williams document (WO 2015/171417) teaches “treatment of urinary sphincter deficiency in females that is modeled by selectively transecting the pudendal innervation” (see pages 9-10 of Williams), whereas Montorsi is directed toward nerve-sparing radical retropubic prostatectomy in males. Applicant concludes that because Williams teaches the pudendal nerve is transected, it cannot be combined with Montorsi because “the two techniques are mutually exclusive” and therefore inoperable for their intended purposes.

This argument has been fully considered, but is not found persuasive. First, as noted above, the WO document by Williams teaches the administration of SDF-1 (also known as CXCL12) via translumenal (transurethral or transrectal) injection to treat urinary incontinence resulting from prostate cancer, among other causes (see abstract; p. 3, lines 16-22; p. 8, lines17-22; also claims 1, 2 and 8). Treatment of males is also explicitly contemplated (see claim 8). Although Williams exemplifies stress urinary incontinence by utilizing a study model in which pudendal nerve transection is performed in female cynomolgus monkeys (see pages 9-10), the model is still relevant for stress urinary incontinence resulting from prostatectomy. For instance, the review of radical retropubic prostatectomy by Mitchell Steiner (Current Urology Reports 2000, 1:20–2) discloses that the pudendal nerve is vulnerable to injury during this procedure (p. 25, paragraph bridging left and right columns). Further, pudendal nerve transection is an appropriate model for persistent urinary incontinence, such as that which results from prostate surgery. According to Herrera-Imbroda et al. (Advanced Drug Delivery Reviews 82–83 (2015) 106-116), pudendal nerve transection generates a longer lasting model of stress urinary incontinence (see discussion at pages 109-110 under “3. Pathophysiological animal models of durable incontinence”; especially paragraph 3.4). Moreover, Williams is not teaching a technique in which pudendal nerves are transected as a treatment, but rather as a model for urinary incontinence, a condition that often afflicts those having undergone prostate surgery. Thus, the assertion that the two references are inoperable for their intended purposes is misplaced.

Applicant argues at p. 6 that a person of ordinary skill in the art, upon reading Williams, which exemplifies pudendal transection in females to model urinary sphincter deficiency, would not look to treat a population of males after nerve-sparing prostatectomy. 

This argument has been fully considered, but is not found persuasive. Though the document by Williams exemplifies stress urinary incontinence in female cynomolgus monkeys, it also discloses treatment of males (see claim 8). Williams teaches the administration of SDF-1 (also known as CXCL12) via translumenal (transurethral or transrectal) injection to treat urinary incontinence resulting from prostate cancer, among other causes (see abstract; p. 3, lines 16-22; p. 8, lines17-22; also claims 1, 2 and 8). The exemplification of a stress urinary incontinence model in females does not constitute a teaching against treating the same condition in males, particularly since Williams explicitly contemplate treatment of males. Note MPEP 2123 (I) and (II), which instructs that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Further, Williams teaches that CXCL12 improved sphincter function (see p. 10, lines 18-33 through p. 11, lines 1-5) and Montorsi et al. provide a nexus between sphincter function/preservation and improvements in both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”).

Applicant argues at pages 6-7 that the teachings of Resnick et al. do not remedy the deficiencies of the combination of Williams and Montorsi. Applicant concludes that a person having ordinary skill in the art would not be motivated to use the treatment of CXCL12 in Williams to treat a male population having incontinence caused by a radical prostatectomy with a reasonable likelihood of success.

This argument has been fully considered, but is not found persuasive. First, to clarify the record, claims 1-16 and 21 are under 35 U.S.C. 103 as being unpatentable over Williams in view of Resnick et al. and Montorsi et al.
As noted above, the WO document by Williams teaches the administration of SDF-1 (also known as CXCL12) via translumenal (transurethral or transrectal) injection to treat urinary incontinence resulting from prostate cancer, among other causes (see abstract; p. 3, lines 16-22; p. 8, lines17-22; also claims 1, 2 and 8). Treatment of males is explicitly contemplated (see claim 8). Williams teaches that CXCL12 improved sphincter function (see p. 10, lines 18-33 through p. 11, lines 1-5) and Montorsi et al. provide a nexus between sphincter function/preservation and improvements in both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”). Resnick et al. teach that “[p]atients undergoing prostatectomy were more likely to have urinary incontinence than were those undergoing radiotherapy” (see abstract, under “RESULTS”). The combined references provide a nexus between treating urinary incontinence and the patient population having urinary incontinence, as well as other urological issues resulting from prostate surgery.
Indeed, the person of ordinary skill in the art would have been motivated to treat a prostate cancer patient population having undergone prostatectomy that suffers from erectile dysfunction with CXCL12 because even though Montorsi et al. “describe a technique for radical prostatectomy with urethrovescial anastomosis preserving the external urethral sphincter and neurovascular bundles during open radical prostatectomy” (p. 943, left column, penultimate paragraph), some issues remain, particularly in the first six months post-operation (see abstract under “Results” and Tables 1-2 bridging pages 942-943). The person having ordinary skill in the art would be motivated to follow up surgery with treatment that improves sphincter function, since there are some post-surgery issues. Incidentally, since Montorsi et al. reports the issues begin to resolve at about six-months post operation (see abstract under “Results” as well as Tables 1 and 2, bridging pages 942-943), this provides further motivation for CXCL12 treatment up until the six-month window following the operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-16 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 11-18 of U.S. Patent No. 10,420,818 in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945) is maintained for reasons of record and the following. In addition, new claim 22 is hereby included in this rejection. Both claim sets recite administration of SDF-1 (also known as CXCL12) to one or a plurality of sites in the peri-urethral space (the urinary sphincter in the ‘818 patent) or transluminal injection (defined as transurethral or transrectal in the ‘818 patent). The differences between the claim sets are as follows. The claims of the ‘818 patent do not recite that the patient population with urinary incontinence has undergone radical prostate surgery/prostatectomy to treat prostate cancer. In addition, the ‘818 patent does not teach the average ages of the male subjects. Although the claims of the ‘818 patent do not explicitly disclose formulation of CXCL12/SDF-1 in a pharmaceutical carrier, it is obvious to do so, since the claims are drawn to treatment of humans. Resnick et al. teach that prostate cancer patients undergoing radical prostatectomy are more likely than those undergoing radiotherapy to experience urinary incontinence two years after surgery (see abstract, under “Results”). The age of patients undergoing prostatectomy ranged from 59-68 years of age, thus falling within the age ranges recited in claims 6 and 7 and touching upon the age range recited in claim 8.
It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention that the claimed method of the ‘818 patent could be modified to treat a patient population suffering from urological problems as a result prostate surgery because Resnick et al. teach that these patients are more likely to suffer from urinary incontinence (see abstract). In addition, Montorsi et al. describe a procedure for radical prostatectomy with urethrovesical anastomosis, which is an improvement on the commonly performed procedure in prostate cancer patients (see 939-942 under “2. Material and methods”). Nevertheless, even with the improved surgical technique, patients do suffer from incontinence and erectile dysfunction (see abstract under “Results”). Specifically, the person of ordinary skill in the art would have been motivated to treat a prostate cancer patient population having undergone prostatectomy with CXCL12 because even though Montorsi et al. “describe a technique for radical prostatectomy with urethrovescial anastomosis preserving the external urethral sphincter and neurovascular bundles during open radical prostatectomy” (p. 943, left column, penultimate paragraph), incontinence issues remain, particularly in the first six months post-operation (see abstract under “Results” and Tables 1 and 2 bridging pages 942-943).
The person of ordinary skill in the art would have been motivated to treat this patient population with CXCL12 because Montorsi et al. teach that preserving the urethral sphincter is important for preserving both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”. The person having ordinary skill in the art would be motivated to follow up surgery with treatment that improves sphincter function. Incidentally, since Montorsi et al. reports the issues begin to resolve at about six-months post operation (see abstract under “Results”), this provides further motivation for CXCL12 treatment up until the six-month window following the operation.

Response to Arguments
Applicant argues at pages 7-8 of the Remarks filed 03/24/2022 that “the combination of Williams and Montorsi renders one another inoperable for their intended purpose, and there is no motivation to combine Williams with Montorsi or Resnick with a reasonable expectation of success.

These arguments have been fully considered, but not found persuasive. First, the WO document by Williams was not used in the obviousness-type double patenting rejection. Second, the claims of the ‘818 patent recite providing treatment of males suffering from persistent incontinence by translumenal injection of CXCL12/SDF-1 to the urethral sphincter (see, for example, claims 1, 7, 10, 11). Montorsi et al. provide a nexus between sphincter function/preservation and improvements in both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”). Montorsi et al. describe a procedure for radical prostatectomy with urethrovesical anastomosis, which is an improvement on the commonly performed procedure in prostate cancer patients (see 939-942 under “2. Material and methods”). Nevertheless, even with the improved surgical technique, patients do suffer from incontinence and potency problems (see abstract under “Results”). See also Resnick et al. disclose that the patient population that has undergone prostate surgery is more likely to suffer from urinary incontinence and potency problems (see abstract).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649